DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryon (US 20170037783 A1).
Regarding claim 1
	Ryon discloses a multipoint injection system (plurality of injection nozzles 100 Fig 3) comprising: 
a manifold (annular manifold made up of a plurality of segments 134 in Figs 3-4) extending in a circumferential direction (annular manifold) wherein a plurality of flow passages (128 Fig 4) each having a main portion (main portion annotated in Fig 4) defined through the manifold in the circumferential direction (main portion extends circumferentially), wherein the flow passages are in fluid isolation from one another (flow passages 128 are separated in Fig 4, Para 0027) and are spaced apart from one another in an axial direction (flow passages 128 spaced apart in Fig 4) along an axial width extending from a first axial end (first axial end annotated in Fig 4) of the manifold to a second axial end (second axial end annotated in Fig 4) of the manifold; and 
a plurality of feed arms (Fig 3, one feed arm is shown and annotated in Fig 4) extending radially inward from the manifold (feed arms extend inwardly from manifold segments 134), wherein feed arm portions (138 in Fig 4) of the flow passages (128) extend through each of the feed arms (Fig 4), wherein the feed arm portions of the flow passages are within the axial width (feed arm portions 138 located within the axial width of segment 134 in Fig 4) of the manifold.

    PNG
    media_image1.png
    744
    727
    media_image1.png
    Greyscale

Regarding claim 2
	Ryon discloses the system as recited in claim 1.
Ryon further discloses wherein each of the feed arm portions (138 Fig 4) of the flow passages includes a respective outlet opening (outlet of feed arm portions 138 annotated in Fig 4; inlet of the feed arm portions 138 also annotated for clarity) in an axial direction toward the combustor side (combustor side annotated in Fig 4) of the manifold, wherein the outlets are within the axial width (outlets of feed arm portions 138 are within the axial width of manifold 134) of the manifold.

    PNG
    media_image2.png
    744
    727
    media_image2.png
    Greyscale

Regarding claim 3
	Ryon discloses the system as recited in claim 2.
Ryon further discloses a plurality of injection nozzles (plurality of nozzles 100 Fig 3), with a respective one of the injection nozzles in fluid communication with each of the outlets (Fig 4 showing one feed arm outlet connects to one injection nozzle, this indicates that each injection nozzle 100 is connected to one feed arm outlet).
Regarding claim 6
	Ryon discloses the system as recited in claim 1.
Ryon further discloses wherein the manifold forms a complete ring (complete ring 134 in Fig 3), with the flow passages each forming a complete ring (a portion of the flow passages 128 is shown in a segment 134 in Fig 4, since the manifold is made of a plurality of segments 134, the flow passages 128 of the plurality of segments 134 are also fluidly connected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryon in view of Morenko (US 20190234310 A1).
Regarding claim 4
	Ryon discloses the system as recited in claim 1.
Ryon is silent on at least one mounting flange extending radially outward from the manifold for supporting the manifold in an engine case.
However, Morenko teaches a fuel injection system comprising a manifold (22 Fig 2, Para 0015), at least one mounting flange (fuel inlet tubes 26a-d and adapters 28a-c, construed as flanges in Fig 2) extending radially outward from the manifold (22) for supporting the manifold in an engine case (24; flanges 26a-d and 28a-c are mounted to the engine case 24, thus supporting the manifold 22 in the engine case 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to mount the manifold in Ryon via at least one mounting flange extending radially outward from the manifold for supporting the manifold in an engine case, as suggested and taught by Morenko, in order to structurally support the manifold onto the engine case.
Regarding claim 5
	Ryon in view of Morenko discloses the system as recited in claim 4.
Ryon in view of Morenko further discloses wherein the at least one mounting flange includes at least one mounting flange (Morenko teaches flange 28b Fig 2) with supply passages (passages 32, 34 both enter flange 28b) defined therethrough, one of the supply passages (32, 34) being in fluid communication with a respective one of the flow passages (fuel flow passages 22a-d within manifold 22; fuel supply passages 32, 34 flowing through flange 28b into the flow passages 22a-d) of the manifold (22).
Regarding claim 8
	Ryon discloses the system as recited in claim 1.
	Ryon further discloses a radially inward end of the feed arms (bottom end of feed arm annotated in Fig 4 above) connected to fuel nozzles (100 Fig 3, one fuel nozzle shown in Fig 4).
Ryon is silent on an inner ring supported from a radially inward end of the feed arms.
However, Morenko teaches an fuel injection system comprising an inner ring (combustor dome19c, construed as the inner ring in Fig 2) supported a plurality of fuel nozzles (40).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to support the fuel nozzles positioned at the radially inward end of the feed arms in Ryon with a combustor dome being an inner ring, as suggested and taught by Morenko, because this would provide heat shielding protection for the fuel manifold from high temperature gases in the combustion zone.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryon in view of Vranjic (US 20180100652 A1).
Regarding claim 10
	Ryon discloses a method of manufacturing a multipoint injection system (Fig 3) comprising: 
manufacturing a manifold (annular manifold made up of a plurality of segments 134 in Figs 3-4) together with a plurality of feed arms (Fig 3, one feed arm is shown in Fig 4), wherein the manifold extends in a circumferential direction (annular manifold), wherein a plurality of flow passages (128 Fig 4) each having a main portion (main portion annotated in Fig 4) defined through the manifold in the circumferential direction (main portion extends circumferentially), wherein the flow passages are in fluid isolation from one another (flow passages 128 are separated in Fig 4 and Para 0027) and are spaced apart from one another in an axial direction (flow passages 128 spaced apart in Fig 4) along an axial width extending from a first axial end (first axial end annotated in Fig 4) of the manifold to a second axial end (second axial end annotated in Fig 4) of the manifold; and 
wherein the plurality of feed arms (Fig 3, one feed arm is shown and annotated in Fig 4) extending radially inward from the manifold (feed arms extend inwardly from manifold segments 134), wherein feed arm portions (138 in Fig 4) of the flow passages (128) extend through each of the feed arms (Fig 4), wherein the feed arm portions of the flow passages are within the axial width (feed arm portions 138 located within the axial width in Fig 4) of the manifold.
Ryon is silent on the method being additive manufacturing to include growing the manifold and feed arms in build direction aligned with the axial direction.
However, Vranjic teaches a method of manufacturing a combustor wall (1 Fig 1) using additive manufacturing method (Para 0037), wherein the additive manufacturing method includes to build up the combustor wall element starting at the back end interface 211 (Fig 2) to the front end wall 11 (Fig 1), where the build-up direction vector includes an angle with the centerline 22 being about 0 degree, i.e. along the axial direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to grow the manifold and the feed arms in Ryon using additive manufacturing such that the build direction aligned with the axial direction, suggested and taught by Vranjic, because conventional manufacturing methods require extensive assembly, welding, and expensive machining steps which can be eliminated by using additive manufacturing (Para 0037).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-9 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8-13 of U.S. Patent No. 11,060,459. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,060,459 is narrower than claim 1 of the instant application, therefore the patented claim 1 anticipates the current claim 1 under examination.
Regarding claim 1
	Claim 1 of U.S. Patent No. 11,060,459 anticipates claim 1.
Regarding claim 2
Claim 2 of U.S. Patent No. 11,060,459 is the same as claim 2.
Regarding claim 3
Claim 3 of U.S. Patent No. 11,060,459 is the same as claim 3.
Regarding claim 4
Claim 8 of U.S. Patent No. 11,060,459 is the same as claim 4.
Regarding claim 5
Claim 9 of U.S. Patent No. 11,060,459 is the same as claim 5.
Regarding claim 6
Claim 10 of U.S. Patent No. 11,060,459 is the same as claim 6.
Regarding claim 7
Claim 11 of U.S. Patent No. 11,060,459 is the same as claim 7.
Regarding claim 8
Claim 12 of U.S. Patent No. 11,060,459 is the same as claim 8.
Regarding claim 9
Claim 13 of U.S. Patent No. 11,060,459 is the same as claim 9.

Claim(s) 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,060,459 in view of Vranjic.
Regarding claim 10
Claim 1 of U.S. Patent No. 11,060,459 discloses a multipoint injection system in claim 10.
Claim 1 of U.S. Patent No. 11,060,459 is silent on the multipoint injection system is manufacture by an additive manufacturing method to include growing the manifold and feed arms in build direction aligned with the axial direction.
However, Vranjic teaches a method of manufacturing a combustor wall (1 Fig 1) using additive manufacturing method (Para 0037), wherein the additive manufacturing method includes to build up the combustor wall element starting at the back end interface 211 (Fig 2) to the front end wall 11 (Fig 1), where the build-up direction vector includes an angle with the centerline 22 being about 0 degree, i.e. along the axial direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to grow the manifold and the feed arms in Claim 1 of U.S. Patent No. 11,060,459 using additive manufacturing such that the build direction aligned with the axial direction, suggested and taught by Vranjic, because conventional manufacturing methods require extensive assembly, welding, and expensive machining steps which can be eliminated by using additive manufacturing (Para 0037).

Allowable Subject Matter
Claim(s) 7, 9, and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
i.	In claim 7, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a multipoint injection system comprising, among other features, 	
wherein the manifold forms a complete ring with at least one additional manifold.
In claim 9, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a multipoint injection system comprising, among other features, 
a plurality of injection nozzles;
a combustor dome;
an outer combustor wall mounted to the manifold; and 
an inner combustor wall radially inward from the outer combustor wall, the inner combustor wall mounted to an inner ring supported from radially inward ends of the feed arms, 
wherein a majority of air passing from a compressor side to reach a combustor space defined radially between the inner and outer combustor walls.
In claim 11, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of manufacturing a multipoint injection system comprising, among other features, 
a longest one of the feed arm portions of each feed arm is adjacent the first axial end of the manifold, 
wherein additively manufacturing begins on the first axial end of the manifold and ends on the second axial end of the manifold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snyder (US 20180156126 A1) teaches a plurality of nozzles having a common annular fuel manifold
Wolfe (US 9784187 B2) teaches an annular fuel injection system
Meadows (US 20170260866 A1) teaches a fuel delivery system in a gas turbine engine
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741